Case 3:18-cv-00610-DWD Document 114 Filed 03/08/21 Page 1 of 2 Page ID #422




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

ANTWON DESHANE JENKINS,                    )
                                           )
              Petitioner,                  )
                                           )
vs.                                        )         Case No. 18-cv-610-DWD
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
              Respondent.                  )

                             MEMORANDUM AND ORDER

DUGAN, District Judge:



Leave to Appeal in Forma Pauperis

                                                   on and declined to issue a certificate of

appealability (Doc. 94). Judgement reflecting the same was entered on November 30,

2020 (Doc. 95). Petitioner filed his Notice of Appeal on December 8, 2020 (Doc. 96).

Petitioner filed an affidavit stating that he is unable to prepay the docket fees of his appeal

and has submitted a copy of his prison trust fund statement for the preceding 6 months,

reflecting an account balance of $1,578.42 (Doc. 113, p. 9).

       A federal court may permit a party to proceed on appeal without full pre-payment

of fees provided the party is indigent and the appeal is taken in good faith. 28 U.S.C. §

1915(a)(1) & (3); FED. R. APP.

review of an issue that is not clearly frivolous, meaning th




                                               1
Case 3:18-cv-00610-DWD Document 114 Filed 03/08/21 Page 2 of 2 Page ID #423




                                               Walker v. OBrien, 216 F.3d 626, 632 (7th Cir.

2000); Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000).

                                                       aim of indigency.   In his affidavit,

Petitioner states that he has no assets and no expenses; however, Petitioner has a prison

trust fund account balance of $1,578.42. Moreover, a review of

statement shows semi-regular deposits from third parties. Therefore, the Court finds

Petitioner is not indigent and can pay the docket

Motion will be denied, and the Court need not

appeal is taken in good faith.

                                         Disposition

                                                   in Forma Pauperis is DENIED. Petitioner

is ADVISED that he has 30 days from service of this Order to file a motion to proceed in

forma pauperis on appeal in the Court of Appeals. FED. R. APP. P. 24(a)(5). The Clerk of

Court is DIRECTED to forward a copy of this Order to the Seventh Circuit Court of

Appeals.

       SO ORDERED.

       Dated: March 8, 2021



                                                   ______________________________
                                                   DAVID W. DUGAN
                                                   United States District Judge




                                               2
